              Case 1:17-cv-01030-PGG-DCF Document 160 Filed 02/27/19 Page 1 of 3

     ANDERSON KILL P.C.
                                                                         Attorneys and Counselors at Law
     ONE GATEWAY CENTER, SUITE 1510  NEWARK, NJ 07102
     TELEPHONE: 973-642-5858  FAX: 973-621-6361
     www.andersonkill.com
                                                                                        Steven J. Pudell, Esq.
                                                                                    SPudell@andersonkill.com
                                                                                               973-642-5877



     Via ECF and Fax                                                               February 27, 2019

     Honorable Paul G. Gardephe, U.S.D.J.
     United States District Court
     Southern District of New York
     40 Foley Square, Room 705
     New York, NY 10007

               Re:     Starr Surplus Lines Insurance Company and Houston Casualty
                       Company v. CRF Frozen Foods, LLC
                       Civil Action No. 17-cv-1030 (PGG)

     Dear Judge Gardephe,

              This firm is co-counsel representing CRF Frozen Foods, LLC (“CRF”) in the
     above-referenced matter. This letter is a short response to the February 22, 2019 letters
     filed by Starr Surplus Lines Insurance Company (“Starr”) and Houston Casualty
     Company (“HCC”) regarding CRF’s request that, rather than conduct an immediate trial
     on rescission, the Court allow discovery to proceed on the “application of the policies to
     . . . [the] recall” (i.e. “coverage issues”) and then allow a trial on both rescission and
     coverage issues (ECF No. 154, at 2). CRF’s concern was that a trial on just rescission
     could result in three trials, i.e., one on rescission, a second on the other coverage
     defenses, and a third on damages.

             CRF now understands from the February 22, 2019 letters filed by Starr and HCC
     that they agree there should not be three separate trials, only two.1 Starr and HCC,
     however, propose that the first trial be only on the issue of rescission, with the second
     trial on all the remaining issues, i.e., coverage issues and damages. CRF recognizes
     that the two-trial proposal by Starr and HCC may appear efficient. The realities of the
     “coverage issues,” however, suggest otherwise.2

     1
               Starr’s letter states that “no one is suggesting three trials (one on rescission, one on
               coverage and one on damages)” (ECF NO. 159 at p. 2). HCC’s letter, however, simply
               explains its position on why the rescission claim should proceed to trial on its own (ECF
               No. 159). Thus, while still less than clear, CRF understands Starr and HCC are in
               agreement that there should not be three separate phases and three trials.
     2
               If the Court decides to have a “stand alone” trial on rescission, CRF agrees that a
               second trial should encompass both coverage defenses and damages.



 New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA
100095976.1
           Case 1:17-cv-01030-PGG-DCF Document 160 Filed 02/27/19 Page 2 of 3
Anderson Kill P.C.
     Hon. Paul G. Gardephe, U.S.D.J.
     February 27, 2019
     Page 2


               A close review of the rescission and coverage issues in this case show that they
       are intertwined, e.g.., arise out of the same facts, involve much of the same evidence,
       and involve many of the same witnesses and expert opinion testimony. This is shown in
       Starr’s February 22, 2019 letter where Starr argues that the “coverage issues” that will
       be the subject of the second trial includes Exclusion 4.9. That exclusion, quoted in
       Starr’s letter, is basically a “knowledge based defense”, i.e., what Starr argues in its
       letter is “the link” between the recall (the Loss) and CRF’s alleged knowledge of LM in
       its Pasco facility and finished products.

              CRF’s alleged knowledge of LM in its Pasco facility and finished products is also
       at the heart of the insurance companies “rescission claim.” For example, both Starr’s
       and HCC’s separate December 18, 2018 letters to the Court requesting permission to
       file summary judgment argue that CRF had knowledge of positive LM test results in its
       Pasco facility and finished products, yet failed to disclose them in its application material
       provided to HCC. (Starr’s letter - ECF No. 141 at p. 3; HCC’s letter - ECF No. 139 at p.
       2). Many of the witnesses, and evidence presented, will be the same for both a
       “rescission” trial and a “coverage issue” trial. Furthermore, much of the discovery
       relating to coverage issues is already complete. Other than documents regarding
       damages, CRF has produced substantially, if not all discoverable documents with
       respect to this claim. Thus, a trial on all of the “coverage issues”, including rescission,
       before a trial on damages under the claim and issues in this case is more efficient.

              Finally, while Starr represented to the Court its “willingness to engage in
       mediation” now, Starr, at the same time, argues that it is not required to pay anything
       under the Policy based on Exclusion 4.9. (ECF No. 158, at 2). CRF, of course, believes
       that exclusion is inapplicable. In any event, Starr’s insistence that it is not required to
       pay anything based on an exclusion for which Starr bears the burden of proof raises
       concerns whether Starr and HCC are in fact ready to enter into meaningful settlement
       discussions. Even so, regardless of how this matter proceeds, CRF remains open to
       settlement negotiations or mediation as soon as practicable, with the understanding that
       Starr and HCC are also willing to engage in meaningful discussions.

              As set forth above and its February 12, 2019 letter, (ECF No. 154), CRF
       respectfully requests that this Court allow discovery to proceed on coverage issues
       before holding a trial on both the rescission and coverage issues.




       100095976.1
           Case 1:17-cv-01030-PGG-DCF Document 160 Filed 02/27/19 Page 3 of 3
Anderson Kill P.C.
     Hon. Paul G. Gardephe, U.S.D.J.
     February 27, 2019
     Page 3

              We thank Your Honor for your consideration in this matter.


                                                      Respectfully submitted,


                                                      /s/ Steven Pudell
                                                      Steven J. Pudell

       cc:    All Counsel of record via ECF




       100095976.1
